DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
On 10 May 2022, Applicant’s representative, Justin K. Flanagan, and Examiner held an interview.  Examiner indicated that the proposed amendments would overcome the current ground of rejection and was in a state of allowance.  Applicant authorized Examiner to perform an Examiner’s amendment reflecting the proposed amendments.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin K. Flanagan on 10 May 2022.
The application has been amended as follows: 

BEGIN CLAIMS

--1. (Currently Amended) A method of operating a software-defined network, comprising: 
defining, via a software-defined network controller (SDN controller), a first network flow to be implemented by a plurality of networking devices connected as part of  the SDN; 
receiving a data packet via a network router of the SDN; 
setting a [[TTL]] Time to Live (TTL) value of the data packet; 
sequentially transmitting the data packet to each of a plurality of network switches within the SDN; 
modifying, by each of the plurality of network switches that sequentially receives the data packet, the TTL value by:
decrementing, by each network switch that sequentially receives the data packet, the TTL value, and
incrementing, by at least one network switch that detects a level of traffic congestion above a congestion threshold, the TTL value;
comparing, [[be]] by each network switch, the TTL value with a TTL threshold value and forwarding the data packet based on a non-match; 
receiving the data packet at a subsequent network switch of the SDN; 
matching, by the subsequent network switch, the modified 
dropping the data packet based on the matched TTL value with the TTL threshold value.—

6. (Canceled)

7. (Canceled)

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest decrementing, by each network switch that sequentially receives the data packet, the TTL value; incrementing, by at least one network switch that detects a level of traffic congestion above a congestion threshold, the TTL value; forwarding the packets when the TTL value is a non-match with a TTL threshold; and dropping the packet based upon the TTL value being a match with the TTL threshold. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/             Examiner, Art Unit 2474